Citation Nr: 0027250	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a service 
connected low back condition, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for service connected 
residuals of a neck injury with spurring at C-5 disc level, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970; he also had periods of active duty and active duty for 
training with the Army National Guard, including from 
September 18-30, 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability ratings for a low back condition above 20 percent 
and the residuals of a neck injury above 10 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected low back condition is 
manifested by complaints of low back pain after prolonged 
standing, sitting or walking, and objective evidence of some 
limitation of motion in forward flexion, side bending and 
extension with pain on extremes of motion ranges.

3.  The veteran's service connected residuals of a neck 
injury with spurring at C-5 disc level are manifested by 
complaints of neck aches, particularly in cold weather, an 
inability to look upward comfortably, and objective evidence 
of slight anterior spurring at C5-6, and mild bony 
degenerative changes of the lower cervical spine and mild 
narrowing of the thecal sac.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating for 
a service connected low back condition have not been 
satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a 
Diagnostic Code 5295 (1999).

2.  The criteria for an assignment of an increased rating for 
service connected residuals of a neck injury with spurring at 
C-5 disc level have not been satisfied.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
5290, 5299 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for an 
increased disability evaluation for each of his service-
connected disabilities within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  See also Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

In evaluating the veteran's low back and neck conditions, the 
Board will consider all of the applicable regulations, 
including consideration of the limitation of function imposed 
by pain.  See 38 C.F.R. §§  4.40, 4.45, 4.59 (1999), DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.40 allows 
for VA to take functional loss into consideration when rating 
a disability of the musculoskeletal system, due to the 
inability to perform the normal working movements of the body 
with the normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.   
38 C.F.R. § 4.45 directs consideration of joint disability 
due to less movement of the joint than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination or impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, deformity 
or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.59 is for painful motion with any form of 
arthritis. 

	I.  Back condition

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  In a December 1994 rating decision, the 
RO granted service connection for low back strain, with a 
noncompensable disability rating effective October 1, 1993, 
the date following release from a period of active duty with 
the Army National Guard.  The veteran's service medical 
records show that he was in a motor vehicle accident on his 
way to work in September 1993.  The records reflect that he 
complained of, among other things, back pain the next day 
upon his return to duty.  After seeking medical attention, 
the diagnostic assessment was back strain.  The veteran 
continued to complain of low back pain following his release 
from active duty.    

The veteran appealed the noncompensable rating for his low 
back condition.  In an August 1996 rating decision, the RO 
granted a 10 percent disability rating for low back strain, 
effective October 19, 1995.  In a February 1998 rating 
action, the RO established an effective date of October 1, 
1993 for the 10 percent low back strain rating, and increased 
the low back strain rating to 20 percent effective January 
22, 1997.  This 20 percent rating has been continued up to 
the present time.

The veteran appeals the 20 percent rating for his low back 
disability, contending that a higher rating is warranted for 
this condition.  He alleges his low back pain has increased 
in severity and that he has decreased range of motion.  After 
reviewing the record, the Board finds that the evidence is 
against an increased rating for the veteran's low back 
disability.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).

The current 20 percent evaluation has been assigned under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, for lumbosacral 
strain.  Under this code, a 40 percent rating is warranted 
for severe lumbosacral strain; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
called for with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
10 percent rating is warranted for lumbosacral strain with 
characteristic pain on motion. 

A review of the most recent medical evidence regarding the 
veteran's low back condition reveals that he does not exhibit 
severe lumbosacral strain that is characterized by listing of 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, as specified for a 40 percent 
rating.  

A January 1999 VA examination notes the veteran complains of 
low back pain after sitting for 20 minutes or standing for 30 
minutes, both are relieved by motion.  He stated that he can 
walk for 45 minutes to an hour before he has to sit and rest 
due to pain.  He described the pain as being at his beltline 
with no radiating pain to the lower extremities.  He uses one 
lofstrand crutch and a long-leg brace on the left side.  Upon 
examination, his back range of motion revealed 55 degrees of 
forward flexion, performed slowly with pain at the extreme 
range and stiffness when standing back erect.  Side bending 
and extension both showed a range of 30 degrees, with pain at 
the extremes of these ranges as well.  The examiner estimated 
normal range of motion for someone of the veteran's build to 
be 80 degrees of forward flexion, 40-45 degrees of side 
bending, and 35-45 degrees of extension.  Straight leg 
raising in the supine position revealed back pain at 60 
degrees, and a heel-to-knee test with pelvis unstabilized 
also created back pain.  However, the veteran exhibited no 
muscle spasms of the spine or sensory deficits.  X-rays of 
the lumbosacral spine revealed anterior spurring at L-2.  
Magnetic Resonance Imaging (MRI) tests revealed normal 
vertebral body height throughout the spine.  There was 
increased T2 signal of the anterior superior end plate of L2, 
with no other signal abnormalities throughout the vertebral 
bodies.  Disc space heights were maintained.  No focal disc 
herniations were present in the lumbar region.  There was no 
evidence of cord involvement.        

This examination shows that the veteran's low back condition, 
while significant, is not so severe as to warrant a 40 
percent rating under DC 5295.  The only 40 percent rating 
criteria that could even possibly be argued as being 
satisfied is the marked limitation of forward bending.  
However, the evidence shows that the veteran is able to bend, 
or forward flex, 55 degrees out of 80 degrees, according to 
the examiner.  While this is not an insignificant limitation 
of motion, the Board finds no evidence that this is so severe 
as to be characterized as a "marked" limitation of forward 
bending.  The other criteria, such as listing of the spine, 
osteoarthritic changes or joint space narrowing are not shown 
on this most recent VA examination.  Thus, the 40 percent 
criteria under DC 5295 have not been satisfied.  

Furthermore, a review of VA outpatient treatment records from 
January 1997 to May 1999 does not reveal evidence of muscle 
spasm or loss of lateral spine motion in the standing 
position.  In fact, these records show that through regular 
physical therapy, the veteran was able to reduce his low back 
pain to a "1 out of 10"or lower severity consistently with 
increased pain to 4 out of 10 on exercise, according to 
progress notes from April 1999.   He did request an elastic 
brace or corset for his back.  Therefore, the Board finds 
that an increased rating is not warranted under DC 5295.    

In considering the factors set forth in 38 C.F.R. §§ 4.40, 
4.45 and 4.59, the Board finds that the evidence does not 
support a higher rating than the 20 percent presently 
assigned.  Although the January 1999 VA examination 
identifies the veteran's complaints of low back pain after 
prolonged sitting, standing or walking, and objective 
evidence of pain on extremes of range of motion, the Board 
notes that the veteran's 20 percent rating under DC 5295 is 
based on some limitation of motion, and DC 5295 incorporates 
the issue of painful motion in it's 10 percent criteria.  The 
VA examiner commented that he was unable to estimate a 
functional loss or limitation due to pain.  Furthermore, the 
veteran's back pain was described by the veteran during his 
most recent VA outpatient treatment as consistently a 1 out 
of 10, meaning minimal back pain.  There is no evidence 
incoordination or significant weakened movement due to low 
back pain.  Thus an additional rating due to pain, in 
accordance with §§ 4.40, 4.45 would have a pyramiding affect, 
contrary to the mandate of 38 C.F.R. § 4.14.  Contrast DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Finally, the most recent 
radiology report, from VA in January 1999, does not show 
evidence of arthritis for the application of 38 C.F.R. 
§ 4.59.   

The Board also considers an increased rating under Diagnostic 
Code 5292, for limitation of motion of the lumbar spine, and 
does not find that an increased rating is warranted.  A 40 
percent rating is warranted for severe limitation of motion, 
while a 20 percent rating applies to moderate limitation.  
The record from the January 1999 VA examination does not 
provide evidence of severe limitation of motion.  The Board 
does acknowledge that the veteran has a history of chronic 
low back pain, and that this pain has impacted his walking, 
standing and sitting for long periods of time.  However, the 
Board finds that this limitation is not currently at a severe 
level.  The Board also finds that a separate 10 or 20 percent 
rating for slight  or moderate limitation of motion is not 
appropriate because the current 20 percent rating under 5295 
applies to a similar limitation of spine motion, both 
laterally and forward.  Thus, the additional application of 
5292 would have a pyramiding affect, contrary to the mandate 
of 38 C.F.R. § 4.14.  The Board is satisfied that the 
veteran's current low back pain disability is adequately 
evaluated under the Schedule by the 20 percent rating now 
assigned. 

	II.  Neck condition

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  In a December 1994 rating decision, the 
RO granted service connection for residuals of a neck injury 
with spurring at C-5, with a noncompensable rating effective 
October 1, 1993.  The veteran's service medical records show 
that he complained of neck pain from the same September 1993 
motor vehicle accident that caused the previously described 
low back disability.  Inservice medical assessments showed 
neck strain.  A post-service VA examination from August 1994 
included X-ray test results of slight anterior spurring at C-
5.  In a February 1996 rating decision, the RO granted an 
increased rating to 10 percent for this residual neck 
disability, effective October 1, 1993.  Subsequent rating 
actions continued the 10 percent neck disability rating.      

The veteran appeals the 10 percent rating for residuals of a 
neck injury with spurring at C-5, contending that a higher 
rating is warranted for this condition.  He alleges mild neck 
pain, especially during cold weather and decreased range of 
motion.  After reviewing the record, the Board finds that the 
evidence is against an increased rating for the veteran's 
residual neck condition.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000).

The current 20 percent evaluation has been assigned under 
38 C.F.R. § 4.71a, DC 5299-5290.  DC 5299 is used to identify 
disabilities of the musculoskeletal system that are not 
specifically listed in the Schedule, but are rated by analogy 
under a similar code section.  See 38 C.F.R. §§ 4.20, 4.27 
(1999).  DC 5290 is used to rate limitation of motion of the 
cervical spine.  A 30 percent rating is warranted for severe 
limitation of motion, 20 percent for moderate limitation of 
motion and 10 percent for slight limitation of motion.    

From the most recent VA examination in January 1999, the 
veteran stated that he has minor neck aches, particularly 
during cold weather, and is unable to look up comfortably.  
He states that his neck snaps and cracks and that he uses 
extreme care when turning his head in either direction.  Upon 
examination, the veteran's neck range of motion was 65 
degrees of forward flexion, 50 degrees of extension, left and 
right inclination of 30 degrees, and left and right rotation 
of 55-60 degrees.  The examiner estimated that someone of the 
veteran's build was capable of 65 degrees of forward flexion, 
50 degrees of extension, inclination of 40 degrees, and left 
and right rotation of 55-60 degrees.  Thus, the evidence 
shows only a minimal decrease in neck inclination abilities, 
with all other ranges of motion normal.  The Board finds that 
this evidence is consistent with a slight cervical limitation 
of motion disability, but does not rise to the level of 
moderate limitation of motion.  Therefore, the 10 percent 
rating under DC 5290 is appropriate.  

The Board also considers whether an additional rating is 
called for pursuant to 38 C.F.R. §§ 4.40, 4.45 or 4.59.  
After reviewing the evidence, the Board finds that an 
additional rating is not warranted for functional loss due to 
pain, weakened movement, painful motion due to arthritis, or 
any of the other factors described in these regulations.  As 
discussed previously, the veteran describes his neck pain as 
a mild ache.  There is no objective evidence of weakened 
movement or incoordination to warrant a further rating under 
these sections.  The examiner from January 1999 found no 
muscle spasms, popping, reflex or sensory defects in the 
neck.  X-rays taken as part of the January 1999 VA 
examination revealed a slight anterior spurring at C5-6, but 
the disc spaces appeared normal.  MRI tests showed mild bony 
degenerative changes of the lower cervical spine with mild 
narrowing of the thecal sac without significant thecal sac 
impingement or cord abnormalities or compression.  The Board 
also notes that the most recent VA outpatient treatment 
records, from January 1997 to May 1999, do not show any 
significant neck complaints or problems.  While there is 
evidence of arthritis in the cervical spine, the objective 
description of it as "mild", as well as the veteran's 
description of his neck pain as a "mild ache", is not so 
significant as to warrant a further rating for painful motion 
due to arthritis pursuant to § 4.59.  Thus, the Board does 
not find that further rating is warranted pursuant to 
§§ 4.40, 4.45, or 4.59.              

Overall, the Board finds that the 10 percent rating for 
slight limitation of motion of the cervical spine under DC 
5290 is the proper rating for the veteran's current neck 
disability.  

	III.  Extraschedular ratings

The assignment of a 20 percent disability rating for the 
veteran's low back condition and a 10 percent rating for his 
neck disability according to the Schedule does not, however, 
preclude the Board from granting a higher rating for either 
of these disabilities.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether either of the veteran's claims for an increased 
rating for a low back condition or neck disability warrants 
the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from 0 to 100 
percent for a back or neck condition, exists in the Schedule 
for greater disability from a low back condition or neck 
condition, but the record does not establish a basis to 
support a higher rating for either disability under the 
Schedule.  The Board also finds no evidence in this case of 
an exceptional disability picture.  The record does not show 
that the veteran has required frequent hospitalization or 
treatment for his neck condition or back condition.  The 
record also does not show that the veteran's back problems 
have markedly interfered with his ability to obtain or retain 
gainful employment.  This is especially true in light of the 
veteran's description of minimal low back pain during recent 
VA outpatient treatment, and objective findings from the 
January 1999 VA examination that showed minimal loss of 
cervical spine ranges of motion and the veteran's description 
of his neck pain as a mild ache.  For the reasons noted 
above, the Board concludes that the impairment resulting from 
this low back disability and neck disability is adequately 
compensated by the ratings now assigned, and that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted for either of these service connected 
disabilities.



ORDER

Entitlement to an increased rating for a low back condition 
is denied.

Entitlement to an increased rating for residuals of a neck 
injury with spurring at C-5 disc level is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

